Citation Nr: 0528187	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  99-20 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

Whether a rating decision in December 1970, which denied 
entitlement to service connection for an acquired psychiatric 
disorder, involved clear and unmistakable error (CUE).

(Vacatur of a May 24, 2002 Board of Veterans' Appeals (Board) 
decision regarding the appellant's claim for CUE in the 
December 1970 rating decision is the subject of a separate 
Board decision issued this same date.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
October 1965.

The instant appeal arose from a September 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Indianapolis, Indiana, which denied a claim 
of CUE in a December 1970 rating decision which denied a 
claim for service connection for an acquired psychiatric 
disorder.

In a May 24, 2002, decision, the Board of Veterans' Appeals 
(Board) denied the veteran's claim for CUE in the December 
1970 rating decision.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In February 2005, the Court ordered that the May 
2002 Board decision with respect to the issue presently on 
appeal be modified to order dismissal of the appeal for lack 
of jurisdiction.  The Court found that the appellant had 
submitted a timely notice of disagreement (NOD) to the 
December 1970 rating decision.

The issue of entitlement to service connection for an 
acquired psychiatric disorder is  addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran submitted a timely notice of disagreement with 
the December 1970 rating decision that denied service 
connection for an acquired psychiatric disorder.


CONCLUSION OF LAW

The December 1970 rating decision that denied a claim of 
entitlement to service connection for an acquired psychiatric 
disorder is not final, and therefore, not subject to an 
attack of clear and unmistakable error.  38 C.F.R. § 3.105(a) 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a rating decision dated December 8, 1970, the RO denied a 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  The veteran was notified of this 
decision and of his appellate rights by letter dated December 
17, 1970.  

As noted above, in February 2005, the Court found that the 
appellant had submitted a timely notice of disagreement (NOD) 
to the December 1970 rating decision.  The Court held that 
the veteran's handwritten letter, stamped "Notice of 
Disagreement" and received at the RO on February 9, 1971 was 
a notice of disagreement with the denial of the claim for 
service connection for an acquired psychiatric disorder.  
38 C.F.R. § 20.201 (2004).  Consequently, the Court also held 
that the December 1970 decision was not final, as the veteran 
had initiated, but was not able to perfect, an appeal.  
38 C.F.R. § 20.200 (2004); Tablazon v. Brown, 8 Vet. App. 
359, 361 (1995).  

The Court ordered that the May 2002 Board decision with 
respect to the issue presently on appeal be modified to order 
dismissal of the appeal for lack of jurisdiction as a claim 
for CUE cannot be raised with respect to a rating decision 
that is not final.  Accordingly, the claim for CUE is 
dismissed.  38 C.F.R. § 3.105(a); Best v. Brown, 10 Vet. App. 
322 (1997) (appellant cannot raise CUE with respect to a 
rating decision that is not final).


ORDER

The claim for clear and unmistakable error in the December 
1970 rating decision that denied a claim of entitlement to 
service connection for an acquired psychiatric disorder is 
dismissed.




REMAND

A remand is required to accord due process.  As noted above, 
in February 1971, the RO received a statement from the 
veteran disagreeing with the December 1970 rating decision 
which denied his claim for service connection for an acquired 
psychiatric disorder.  No statement of the case (SOC) has 
been provided on this issue, so the veteran has not had an 
opportunity to perfect an appeal.  Where an SOC has not been 
provided following the timely filing of a notice of 
disagreement, a remand, not a referral to the RO, is required 
by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, this claim is REMANDED for the following: 

The RO should readjudicate the veteran's 
June 1970 claim for service connection 
for an acquired psychiatric disorder.  
Any notice and development necessary 
should be conducted prior to 
readjudicating the claim, and the veteran 
should be provided with a VCAA letter.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  If the 
determination remains adverse to the 
veteran, issue an SOC with respect to the 
issue of service connection for an 
acquired psychiatric disorder.  The 
veteran and his representative should be 
advised of the time period in which a 
substantive appeal must be filed in order 
to obtain appellate review of that issue.  

Thereafter, this issue is to be returned to the Board only if 
an adequate and timely substantive appeal is filed.  The 
purpose of this REMAND is to comply with governing 
adjudicative procedures.  The Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is further notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


